Title: To Benjamin Franklin from Jonathan Williams, Jr., 27 January 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir,
Painbeuf Jan. 27. 1777.
The inclosed will inform you how matters are here. I feel myself uneasy least my Conduct should not be approved yet I think it is precisely according to orders. You will perhaps have representations from these officers to my prejudice as the part I act cannot but be offensive to them all, but however I may succeed I depend that you will believe my motive and not allow any Report from them to injure me in your Esteem. I am 30 miles from Nantes so have no body to advise me, but I shall continue firm to my first plan. I am in haste your dutifull Nephew
J Williams
 
Addressed: A Monsieur / Monsieur Franklin LLD / Hotel de Hambourg / Rue Jacob / a Paris.
Notation: J. Williams 27 Jany 77.
